IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT



                                     No. 96-50181
                                 Conference Calendar



GARY STANBERRY,

                                                          Plaintiff-Appellant,


versus

A. BRYANT, Dentist;
M. HILL, Field Lt.;
J.L. CRAIG, Case Manager,

                                                          Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. W-95-CV-40
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       Gary Stanberry, #298298, appeals the magistrate judge’s

dismissal of his 42 U.S.C. § 1983 suit on the ground that the

defendants are entitled to qualified immunity, arguing that the

defendants demonstrated deliberate indifference to his serious medical needs and subjected

him to working conditions that were inappropriate in light of his medical condition. We have



       *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-50181
                                 - 2 -

reviewed the record and briefs and AFFIRM the magistrate judge’s

dismissal for essentially the same reasons set forth by the

magistrate judge.   Stanberry v. A. Bryant Et Al., No. W-95-CA-040

(W.D. Tex. Feb. 12, 1996).

     Stanberry’s appeal is frivolous and is DISMISSED.    Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); see 5th Cir. R. 42.2.

We caution appellant that any additional frivolous appeals filed

by him will invite the imposition of sanctions.    To avoid

sanctions, appellant is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED; SANCTIONS WARNING ISSUED.